Exhibit 10.312

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase Common Stock of The
Charles Schwab Corporation (“Schwab”) under the Charles Schwab Corporation 2004
Stock Incentive Plan (the “Plan”):

 

Name of Grantee:

       

Total Number of Shares Granted:

       

Exercise Price Per Share:

       

Grant Date:

       

Expiration Date:

       

Vesting Schedule:

   So long as you continue as a non-employee director or an employee of Schwab
or its subsidiaries and subject to the terms of the Stock Option Agreement, you
will acquire the right to exercise this option (become “vested” in this option)
on the following dates and in the following amounts.

 

Vesting Date

  

Percentage of the Total Number of Shares

Granted under this Option That

Will Vest

1st Anniversary of Grant Date    25% 2nd Anniversary of Grant Date    25% 3rd
Anniversary of Grant Date    50%

You and Schwab agree that this option is granted under and governed by the terms
and conditions of the Plan and the Stock Option Agreement, both of which are
made a part of this notice. Please review the Stock Option Agreement carefully,
as it explains the terms and conditions of this option. You agree that Schwab
may deliver electronically all documents relating to the Plan or this option
(including, without limitation, prospectuses required by the Securities and
Exchange Commission) and all other documents that Schwab is required to deliver
to its stockholders. Unless you provide written objection to Schwab within 30
days of your receipt of this notice, you agree to all of the terms and
conditions of this notice, the stock option agreement and the Plan.



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This option is a non-qualified stock option and is not intended
to qualify as an incentive stock option under federal tax laws. Vesting    This
option becomes vested in installments as described in the Notice of Stock Option
Grant. If you become a common-law employee of Schwab or its subsidiaries, then
this option will continue to vest as described in the Notice of Stock Option
Grant so long as you continue as either a non-employee director or an employee
of Schwab or its subsidiaries. Accelerated Vesting    This option will become
fully exercisable if your service as a non-employee director terminates on
account of your death, disability or retirement. If, prior to the date your
service terminates, Schwab is subject to a “change in control” (as defined in
the Plan document), this option will become fully exercisable immediately
preceding the change in control. If the Committee determines that a change in
control is likely to occur, Schwab will advise you and this option will become
fully exercisable as of the date 10 days prior to the anticipated date of the
change in control. Definition of Disability    For all purposes of this
Agreement, “disability” means that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which has lasted, or can be expected to last, for a continuous period
of not less than 12 months or which can be expected to result in death.
Definition of Retirement    For all purposes of this Agreement, “retirement”
means your resignation or removal from the Board at any time after you have
attained age 70 or completed 5 years of service as a non-employee director.
Exercise Procedures    You or your representative may exercise this option by
following the procedures prescribed by Schwab. If this option is being exercised
by your representative, your representative must furnish proof satisfactory to
Schwab of your representative’s right to exercise this option. After completing
the prescribed procedures, Schwab will cause to be issued the shares purchased,
which will be registered in the name of the person exercising this option. Forms
of Payment    When you submit your notice of exercise, you must include payment
of the option exercise price for the shares you are purchasing. Payment may be
made in one of the following forms:

 

2



--------------------------------------------------------------------------------

  •  

Cash, your personal check, a cashier’s check or a money order.

 

  •  

Shares of Schwab stock that are surrendered to Schwab. These shares will be
valued at their fair market value on the date when the new shares are purchased.

 

  •  

By delivery (in a manner prescribed by Schwab) of an irrevocable direction to
Charles Schwab & Co., Inc. to sell shares of Schwab stock (including shares to
be issued upon exercise of this option) and to deliver all or part of the sale
proceeds to Schwab in payment of all or part of the exercise price.

Term    This option expires no later than the 10th anniversary of the Grant Date
but may expire earlier upon your termination of service, as described below.
Termination of Service as a Non-Employee Director   

This option will expire on the date three months following the date of your
termination of service as a non-employee director if such service terminates for
any reason other than on account of becoming a common-law employee of Schwab or
its subsidiaries, death, disability or retirement. The terms “disability” and
“retirement” are defined above.

 

If you become an employee of Schwab or its subsidiaries, this option will expire
on the date three months following the date you cease to be an employee of
Schwab and its subsidiaries (other than by reason of disability, death or
retirement). If you cease to be a non-employee director or an employee of Schwab
and its subsidiaries by reason of your disability or death, then this option
will expire on the first anniversary of the date of your death or disability.

 

If you cease to be a non-employee director by reason of your retirement, then
this option will expire on the second anniversary of the date of your
retirement.

Restrictions on Exercise and Issuance or Transfer of Shares    You cannot
exercise this option and no shares of Schwab stock may be issued under this
option if the issuance of shares at that time would violate any applicable law,
regulation or rule. Schwab may impose restrictions upon the sale, pledge or
other transfer of shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of Schwab and its counsel, such
restrictions are necessary or desirable to comply with applicable law,
regulations or rules. Stockholder Rights    You, or your estate or heirs, have
no rights as a stockholder of Schwab until you have exercised this option by
giving the required notice to the Company and paying the exercise price. No
adjustments are made for dividends or other rights if the applicable record date
occurs before you exercise this option, except as described in the Plan.

 

3



--------------------------------------------------------------------------------

No Right to Remain Director or
Employee    Nothing in this Agreement will be construed as giving you the right
to be retained as a director
or an employee of Schwab and its subsidiaries. Transfer of Option   

In general, only you may exercise this option prior to your death. You may not
transfer or assign this option, except as provided below. For instance, you may
not sell this option or use it as security for a loan. If you attempt to do any
of these things, this option will immediately become invalid. You may, however,
dispose of this option in your will or in a beneficiary designation.

 

You may transfer this option as a gift to one or more family members. For this
purpose, “family member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law (including adoptive relationships), any individual sharing your
household (other than a tenant or employee), a trust in which one or more of
these individuals have more than 50% of the beneficial interest, a foundation in
which you or one or more of these persons control the management of assets, and
any entity in which you or one or more of these persons own more than 50% of the
voting interest.

 

Schwab may, in its sole discretion, allow you to transfer this option under a
domestic relations order in settlement of marital or domestic property rights.

 

In order to transfer this option, you and the transferee(s) must execute the
forms prescribed by Schwab, which include the consent of the transferee(s) to be
bound by this Agreement.

Limitation on Payments   

If a payment from the Plan would constitute an excess parachute payment or if
there have been certain securities law violations, then your award may be
reduced or forfeited and you may be required to disgorge any profit that you
have realized from your award.

 

If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under the Internal Revenue Code of
1986, as amended (the “Code”), such payment will be reduced, as described below.
Generally, someone is a “disqualified individual” if he or she is (a) an officer
of Schwab, (b) a member of the group consisting of the highest paid 1% of the
employees of Schwab or, if less, the highest paid 250 employees of Schwab, or
(c) a 1% stockholder of Schwab. For purposes of the section on “Limitation on
Payments,” the term “Schwab” will include affiliated corporations to the extent
determined by the Auditors in accordance with section 280G(d)(5) of the Code.

 

4



--------------------------------------------------------------------------------

     In the event that the independent auditors most recently selected by the
Schwab Board of Directors
(the “Auditors”) determine that any payment or transfer in the nature of
compensation to or for
your benefit, whether paid or payable (or transferred or transferable) pursuant
to the terms of the
Plan or otherwise (a “Payment”), would be nondeductible for federal income tax
purposes because
of the provisions concerning “excess parachute payments” in section 280G of the
Code, then the
aggregate present value of all Payments will be reduced (but not below zero) to
the Reduced
Amount; provided, however, that the Compensation Committee may specify in
writing that the
award will not be so reduced and will not be subject to reduction under this
section.   For this purpose, the “Reduced Amount” will be the amount, expressed
as a present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.   If the Auditors determine that any Payment would be
nondeductible because of section 280G of the Code, then Schwab will promptly
give you notice to that effect and a copy of the detailed calculation and of the
Reduced Amount. You may then elect, in your discretion, which and how much of
the Payments will be eliminated or reduced (as long as after such election, the
aggregate present value of the Payments equals the Reduced Amount). You will
advise Schwab in writing of your election within 10 days of receipt of the
notice. If you do not make such an election within the 10-day period, then
Schwab may elect which and how much of the Payments will be eliminated or
reduced (as long as after such election the aggregate present value of the
Payments equals the Reduced Amount). Schwab will notify you promptly of its
election. Present value will be determined in accordance with section 280G(d)(4)
of the Code. The Auditors’ determinations will be binding upon you and Schwab
and will be made within 60 days of the date when a Payment becomes payable or
transferable.   As promptly as practicable following these determination and
elections, Schwab will pay or transfer to or for your benefit such amounts as
are then due to you under the Plan, and will promptly pay or transfer to or for
your benefit in the future such amounts as become due to you under the Plan.

 

5



--------------------------------------------------------------------------------

     As a result of uncertainty in the application of section 280G of the Code
at the time of an initial
determination by the Auditors, it is possible that Payments will have been made
by Schwab
which should not have been made (an “Overpayment”) or that additional Payments
which will
not have been made by Schwab could have been made (an “Underpayment”),
consistent in each
case with the calculation of the Reduced Amount. In the event that the Auditors,
based upon the
assertion of a deficiency by the Internal Revenue Service against you or Schwab
which the
Auditors believe has a high probability of success, determine that an
Overpayment has been
made, such Overpayment will be treated for all purposes as a loan to you which
you will repay to
Schwab on demand, together with interest at the applicable federal rate provided
in section
7872(f)(2) of the Code. However, no amount will be payable by you to Schwab if
and to the
extent that such payment would not reduce the amount which is subject to
taxation under section
4999 of the Code. In the event that the Auditors determine that an Underpayment
has occurred,
such Underpayment will promptly be paid or transferred by Schwab to or for your
benefit,
together with interest at the applicable federal rate provided in section
7872(f)(2) of the Code. Claims Procedure    You may file a claim for benefits
under the Plan by following the procedures prescribed by Schwab. If your claim
is denied, generally you will receive written or electronic notification of the
denial within 90 days of the date on which you filed the claim. If special
circumstances require more time to make a decision about your claim, you will
receive notification of when you may expect a decision. You may appeal the
denial by submitting to the Plan Administrator a written request for review
within 30 days of receiving notification of the denial. Your request should
include all facts upon which your appeal is based. Generally, the Plan
Administrator will provide you with written or electronic notification of its
decision within 90 days after receiving the review request. If special
circumstances require more time to make a decision about your request, you will
receive notification of when you may expect a decision. The Plan Administrator
has discretionary authority to construe the terms of the Plan and this Agreement
and its determinations are conclusive and binding on all persons. Adjustments   
In the event of a stock split, a stock dividend or a similar change in Schwab
stock, the Compensation Committee shall adjust the number of shares covered by
this option and the exercise price per share. Severability    In the event that
any provision of this Agreement is held invalid or unenforceable, the provision
will be severable from, and such invalidity or unenforceability will not be
construed to have any effect on, the remaining provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware
(without regard to their choice-of-law provisions), as such laws are applied to
contracts entered
into and performed in Delaware. The Plan and Other Agreements    The text of the
Plan is incorporated in this Agreement by reference. This Agreement and the Plan
constitute the entire understanding between you and Schwab regarding this
option. Any prior agreements, commitments or negotiations concerning this option
are superseded. This Agreement may be amended only by another written agreement,
signed by both parties. If there is any inconsistency or conflict between any
provision of this Agreement and the Plan, the terms of the Plan will control.

BY ACCEPTING THIS OPTION GRANT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

7